  8:19-cr-00286-LSC-MDN Doc # 55 Filed: 06/17/20 Page 1 of 1 - Page ID # 175



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,      )
                               )
              Plaintiff,       )                             8:19CR286
                               )
     vs.                       )
                               )
FRANCISCO CARRILLO-NORIEGA and )                               ORDER
ALEJANDRO MERCADO-GARCIA,      )
                               )
              Defendants.


      This matter is before the court on Defendant Carrillo-Noriega’s unopposed Motion
to Continue Trial Date [54]. For the reasons set forth in the motion, the court finds good
cause to grant the requested continuance. Accordingly,

       IT IS ORDERED that Defendant Carrillo-Noriega’s unopposed Motion to Continue
Trial Date [54] is granted, as follows:

      1. The jury trial, as to both defendants, now set for June 23, 2020, is continued
         to August 4, 2020, at 9:00 a.m.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 4, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: June 17, 2020.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
